BRANNON, Judge,

(dissenting):

This case involves the question whether Terry, when he acquired title, had notice of the equitable title of the Cassiday Fork Boom and Lumber Company. This is purely a question of fact dependent on oral evidence and circumstances. As to the question whether Terry had actual notice, fixing upon him sedate, intentional fraud, the ease is one resting solely on oral evidence to fix fraud. I can safely say there is no evidence of such notice except circumstances; and I have never met with a case in which an old established rule more fitly applies. - That rule is that where a decree rests on oral circumstantial evidence, about which different minds might differ, the decree is presumed to be right, and will not be reversed. Our labored discussion for hours in conference over this ease, and the nearly equal division of the Court, is evidence that the case is one falling under this rule. In fact, as to this question of actual notice, a majority of the Court fails to'find such notice, as the opinion by Judge PoeeeNBARGer does not rest the decision on such actual notice, but places it on the theory of constructive notice, that *598is, that Diller was Terry’s agent, and as Diller knew of the right of the Cassiday Fork Boom and Lumber Company, so had Terry notice, not that he had actual notice, but on the legal principle that notice to the agent is notice to the principal. I cannot concur in this. Why? Because the bills do not allege any relation of principal and agent. No such basis for relief is hinted in them. From the relation of principal and agent the opinion deduces the legal proposition that notice to agent is notice to principal; but my understanding is that when you would deduce a legal proposition from facts, those facts must be stated. You cannot malee a rule of law flow from facts not pleaded. Moreover, the fact of agency rests on doubtful circumstances, and is not established by that quantum of evidence justifying reversal under the rule just stated, of the presumption of correctness of the decree unless clearly wrong.